        Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 1 of 11
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       March 31, 2020
BY ECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Eugene Castelle, S7 18 Cr. 15 (AKH)

Dear Judge Hellerstein:

        The Government respectfully submits this letter in opposition to defendant Eugene
Castelle’s motion for bail pending appeal. The defendant fails to meet his burden to demonstrate
entitlement to release: his appeal does not raise a substantial question of law or fact likely to result
in reversal or a new trial as to all counts of conviction, and in any event he would pose a substantial
danger to the safety of the community if released. To the extent the motion is based on the COVID-
19 pandemic, his release is similarly unwarranted—the crisis has no bearing on the standard for
bail pending appeal and does not justify releasing the defendant. Accordingly, the defendant’s
motion should be denied.

I. BACKGROUND

        On May 31, 2019, the defendant was convicted after trial before this Court of one count of
running an illegal gambling business, in violation of 18 U.S.C. § 1951, and one count of
racketeering conspiracy, in violation of 18 U.S.C. § 1962(d). The evidence at trial established that
the defendant is a longtime active soldier in the Luchese Crime Family of La Cosa Nostra. After
his release from prison in 2008 following a previous conviction for racketeering conspiracy with
the Luchese Crime Family, rather than lead a law-abiding life reflective of rehabilitation, the
defendant immediately returned to the Luchese Crime Family. From approximately 2012 to 2018,
he committed a number of different criminal acts of racketeering in furtherance of that enterprise,
including illegal gambling, extortion, and wire fraud. The defendant used express and implied
threats of violence in order extract money from his victims, all of which were backed by the
reputation and resources of the Luchese Crime Family. (See Presentence Report (“PSR”) ¶ 52).
A brief summary of the evidence presented at trial and recognized by this Court at sentencing is
as follows:

         Illegal Gambling Business: From 2012 to 2016, the defendant occupied the senior position
in a large sports gambling business established by a bookmaker named Anthony Grecco. Although
Grecco bankrolled the operation and ran it on a day-to-day basis, the defendant gave orders to
Grecco. Because the defendant was a made member of the Mafia, Grecco had to obey those orders.
         Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 2 of 11
                                                                                                 Page 2


The defendant also provided protection to the business and instilled the fear of violence necessary
to collect debts from bettors. The defendant took 25% of the business’s profits on a weekly basis
when the business earned a profit, estimated at $25,000 to $30,000 per year. But the defendant did
not have to share in 25% of the losses during weeks when the business lost money. (PSR ¶ 53).

        Extortion of Anthony Grecco: The defendant first joined the gambling business when the
bookmaker, Anthony Grecco, asked him for assistance with another member of the Mafia, who
was extorting 50% of Grecco’s profits. The defendant used his own superior position in the Mafia
to displace the other mobster, for which he extracted $15,000 and a 25% share of Grecco’s future
profits. The defendant then continued to extort Grecco on an ongoing basis. Specifically, the
defendant induced Grecco to take out a $40,000 loan on the defendant’s behalf and then used
threats of violence to force Grecco to assume responsibility for repaying the loan. The defendant
also later shifted his payments from Grecco from a weekly percentage to a flat, annual $10,000
tribute payment every Christmas, in exchange for protection. The losses sustained by Grecco
through the defendant’s extortion are estimated to be in excess of $95,000 in total. (PSR ¶ 54).

        No-Show Job Wire Fraud: The defendant engaged in a wire fraud scheme in which he had
a “no-show job” as a carpenter at a construction site. The defendant almost never went to the job,
despite subcontracting company timesheets submitted to the general contractor which reflected
that the defendant worked at the job site on a full-time basis eight hours per day, five days per
week, for approximately one year. Among other things, the defendant was recorded on a wiretap
joking with a co-conspirator about the no-show job. The defendant received in excess of $80,000
in income as a result of this fraudulent scheme. (PSR ¶ 56).

       On October 17, 2019, this Court sentenced the defendant to an above-Guidelines term of
imprisonment of 77 months—60 months on Count One, and 77 months on Count Three, to run
concurrently—to be followed by three years’ supervised release, a $100,000 fine, and forfeiture of
$188,955 in criminal proceeds. (Dkt. 659). The defendant has been in custody since this Court
remanded him on June 19, 2019 following the jury’s verdict.

II. LEGAL STANDARD

         A court “shall order that a person who has been found guilty of an offense and sentenced
to a term of imprisonment” be detained pending appeal unless it finds (1) “by clear and convincing
evidence that the person is not likely to flee or pose a danger to any other person or the community
if released,” and (2) “that the appeal is not for the purpose of delay and raises a substantial question
of law or fact likely to result in—(i) reversal, (ii) an order for a new trial, (iii) a sentence that does
not include a term of imprisonment, or (iv) a reduced sentence to a term of imprisonment less than
the total of the time already served plus the expected duration of the appeal process.” 18 U.S.C.
§ 3143(b). The defendant bears this substantial burden of proof. Fed. R. Crim. P. 46(c). This
provision reflects Congress’s view that “[o]nce a person has been convicted and sentenced to jail,
there is absolutely no reason for the law to favor release pending appeal or even to permit it in the
absence of exceptional circumstances.” United States v. Miller, 753 F.2d 19, 22 (3d Cir. 1985)
(quoting H.R. Rep. No. 907, 91st Cong., 2d Sess. 186-87 (1970)). In short, there is a “presumption
in favor of detention” pending appeal. United States v. Abuhamra, 389 F.3d 309, 319 (2d Cir.
2004).
        Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 3 of 11
                                                                                              Page 3



        Moreover, where, as here, a defendant stands convicted of multiple counts, he bears the
burden of demonstrating a “substantial question of law or fact” likely to result in reversal or a new
trial on each of the counts of conviction. See Morison v. United States, 486 U.S. 1306 (1988)
(Rehnquist, C.J., in chambers); United States v. Randell, 761 F.2d 122, 125 (2d Cir. 1985).

III. THE DEFENDANT WOULD POSE A SUBSTANTIAL DANGER TO THE SAFETY
     OF THE COMMUNITY IF RELEASED

        First, bail pending appeal is foreclosed because the defendant would pose a substantial
danger to the safety of the community if released. The defendant bears the burden of proving by
clear and convincing evidence that he would not pose a danger, and he cannot meet that burden—
as this Court has already concluded in ordering the defendant remanded after trial pending
sentencing.

        The defendant is a long-time made member of the Luchese Crime Family, a criminal
organization with which the defendant engaged in numerous criminal acts including extortions,
frauds, and running illegal gambling businesses. The defendant was more than merely a passive
member of the Mafia; he was an active criminal over a period of at least six years in this case. His
conduct demonstrates the way in which organized crime members enrich themselves by targeting
vulnerable businesses and individuals, and use the fear of violence and economic harm to
accomplish their unlawful goals. In total, the defendant extracted hundreds of thousands of dollars
from those around him through explicit and implicit threats of violence and economic harm, as
described above. For example, in an August 24, 2012 recorded phone call, bookmaker Anthony
Grecco recounted a meeting in a diner with his former partner, “Joey,” to negotiate a gambling
business-related debt that the defendant attended. During the meeting, the defendant got angry,
“picked up the . . . glass sugar shaker,” and threatened to “crack [Joey] over the head every time”
Joey gave an unsatisfactory response about the disputed debt. (GX 111; see Trial Tr. 297:9–299:4).
Similarly, phone calls introduced at trial established that the defendant received $40,000 plus 25%
of the gambling business’s profits as compensation for having “grab[bed]” Grecco’s previous
business partner and scaring him away. (See, e.g., GX 126).

        La Cosa Nostra continues to pose a substantial threat to our communities and has no place
in a civilized society. The structured and long-term, sustained nature of the defendant’s criminal
activity with the Mafia poses an unusually serious risk of danger to the community. This is not
the defendant’s first conviction for racketeering conspiracy in connection with the Luchese Crime
Family. In 2002 the defendant was convicted of racketeering conspiracy with the same criminal
organization and involving some of the same underlying predicate racketeering acts. In that prior
case, the defendant was involved in leading a “crew” of the Luchese Crime Family in Bensonhurst,
Brooklyn. The defendant’s crew engaged in numerous acts of “murder, attempted murder, arson,
extortion, loansharking and narcotics trafficking.” (PSR ¶ 99). The defendant personally engaged
in acts of extortion and illegal gambling, just like he did in this case. (Id.) The defendant’s history
of repeated convictions for racketeering conspiracy in connection with the Luchese Crime Family
demonstrates that the defendant, like so many made members of organized crime, views his
membership in La Cosa Nostra as a life-long commitment. The defendant’s own track record
        Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 4 of 11
                                                                                              Page 4


demonstrates that he is likely to immediately return to committing racketeering crimes upon
release, just as he did after his last period of incarceration.

        In light of the above, the defendant cannot demonstrate, particularly by the clear and
convincing evidence required by the Bail Reform Act, that he would not pose a danger to the safety
of the community if released. Accordingly, the defendant’s motion for bail pending appeal must
be denied.

IV. THE DEFENDANT’S APPEAL DOES NOT RAISE ANY SUBSTANTIAL
    QUESTIONS OF LAW OR FACT LIKELY TO RESULT IN REVERSAL OR A NEW
    TRIAL AS TO ALL COUNTS OF CONVICTION

        Even if this Court concluded that the defendant had proven by clear and convincing
evidence that he would not pose a danger to the safety of the community, the defendant’s release
would still not be warranted. As detailed below, none of the four arguments that the defendant
asserts on appeal is likely to be meritorious. Because the defendant’s appeal does not raise any
substantial questions of law or fact likely to result in reversal or a new trial as to all counts of
conviction, bail pending appeal should be denied.

   A. Expert Testimony of Special Agent Carillo

        The defendant first argues that expert testimony offered by Special Agent John Carillo, a
nationally-recognized expert in La Cosa Nostra, exceeded the permissible bounds of expert
testimony. But, as this Court ruled in denying the defendant’s motion in limine to exclude the
testimony, each of the topics about which Special Agent Carillo testified fall well within the
bounds of permissible expert testimony—as the Second Circuit has repeatedly concluded with
respect to Carillo specifically.

        Pursuant to Federal Rule of Evidence 702, expert testimony is generally admissible if it
relates to a specialized area of expertise and will assist the trial of fact to understand the evidence
or to determine a fact in issue. See United States v. Duncan, 42 F.3d 97, 101 (2d Cir. 1994). The
Second Circuit has repeatedly approved of the admission of expert testimony regarding the general
terminology, composition, structure, and practices of La Cosa Nostra families in organized crime
cases, including the types of crimes commonly committed by La Cosa Nostra—precisely the topics
about which the defendant now complains. See United States v. Matera, 489 F.3d 115, 121 (2d
Cir. 2007); United States v. Amuso, 21 F.3d 1251, 1263–64 (2d Cir. 1994); United States v.
Locascio, 6 F.3d 924, 936 (2d Cir. 1993); United States v. Daly, 842 F.2d 1380, 1388 (2d Cir.
1988). Indeed, the Second Circuit and other judges of this Court have previously ruled on this
issue specifically as to Special Agent Carillo that his expert testimony is properly admitted under
Rule 702. See, e.g., United States v. Dey, 409 Fed. App’x 372 (2d Cir. 2010) (affirming admission
of Special Agent Carillo’s testimony regarding “the structure, hierarchy, rules, and conduct of
organized crime, organized crime terminology and code language, and the functioning of illegal
gambling operations”); United States v. Delligatti, No. 15 Cr. 491 (KBF), 2018 WL 1033242, at
*5 (S.D.N.Y. Feb. 23, 2018) (Forrest, J.) (same); United States v. Boyle, No. 08 Cr. 523, 2010 WL
286624 (S.D.N.Y. Jan. 15, 2010) (McMahon, J.) (same). There was no error in this Court’s
admission of Special Agent Carillo’s expert testimony.
        Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 5 of 11
                                                                                            Page 5



        The defendant argues that Special Agent Carillo’s testimony exceeded the boundaries of
permissible law enforcement expert testimony described in United States v. Mejia, 545 F.3d 179
(2d Cir. 2008). To the contrary, none of the flaws present in Mejia were present here. In Mejia,
the expert was the case agent, who testified directly about specific crimes he had learned the
defendant’s gang committed, such as that it had killed between 18 and 23 people. Id. at 194-97.
By contrast, Carillo was not the case agent, and did not testify that the defendant, his crew, or the
Luchese Family committed any specific criminal acts. Rather, he explained how the Mafia
generally structures the relevant illegal activities, such as illegal gambling, which is an approved
subject of expert testimony. See, e.g., United States v. Dey, 409 F. App’x 372, 374 (2d Cir. 2010)
(affirming that “the functioning of illegal gambling operations” was a proper subject of testimony
for an organized crime expert).1 In Mejia, the expert also directly transmitted the substance of out-
of-court statements to the jury, for example explaining that he learned from a particular
interrogation about MS-13 “taxing” drug dealers. 545 F.3d at 199. By contrast, at no point did
Carillo testify about what any out-of-court declarant had told him, instead explaining his own
understanding of the Mafia based on numerous sources. Indeed, Mejia expressly contrasted the
improper testimony in that case with the routine and proper testimony of an expert in La Cosa
Nostra. See Mejia, 545 F.3d at 189-91.

        Moreover, the defendant faces a significant hurdle with respect to this argument in the
standard of review that the Second Circuit will adopt. To the extent the defendant argues that this
Court erred in denying his motion in limine to exclude Special Agent Carillo’s testimony, that
decision will be reviewed for abuse of discretion and will not be disturbed on appeal unless
“manifestly erroneous.” Mejia, 545 F.3d at 193. And to the extent the defendant claims that the
testimony actually given by Special Agent Carillo exceeded the permissible bounds described
above, the defendant’s failure to contemporaneously object subjects the argument to plain error
review—a demanding standard requiring the defendant to demonstrate error that is plain or
obvious, affected his substantial rights, and seriously undermines the fairness, integrity, or public
reputation of judicial proceedings. United States v. Olano, 507 U.S. 725, 732-37 (1993); Fed. R.
Crim. P. 52(b). The defendant is unlikely to prevail on this argument.

    B. Limits on Cross-Examination of Cooperating Witness

        The defendant next claims that he should have been allowed to cross-examine cooperating
witness John Pennisi regarding Pennisi’s 1990 manslaughter conviction and an allegation that he
committed a “brutal assault” on a woman for sleeping with the defendant. But the defendant’s
briefing refutes itself. He claims that these incidents show Pennisi’s character for jealousy. And
Federal Rule of Evidence 404 squarely rejects this argument: “Evidence of a person’s character
or character trait is not admissible to prove that on a particular occasion the person acted in

1
  For similar reasons, the defendant’s complaint that Carillo “mirrored” and “bolstered” other
evidence makes little sense. Experts are allowed to explain the general structure and function of
criminal activities such as gambling rings, and of course Carillo testified in general terms about
the sort of criminal activity that was at issue in this case. Testimony about other crimes committed
by the mob (for example, murder or prostitution) would have been irrelevant and potentially
prejudicial to the defendant.
        Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 6 of 11
                                                                                              Page 6


accordance with the character or trait.” Fed. R. Evid. 404(a)(1). Put simply, this Court was correct
in holding that the defendant could not use a supposed act of jealousy three decades ago to prove
that the witness has a propensity to act jealously. And even if the matter had some remote
relevance, the Court was fully justified in excluding it under Rule 403 because its probative value
was substantially outweighed by the danger of unfair prejudice. This Court correctly determined
that a purported act of jealousy in 1989 cannot be offered to show that the witness was more likely
to be acting jealously toward a different man and different woman in 2019. The Court also
properly allowed the defendant to cross-examine Pennisi on whether Pennisi was hostile to the
defendant—which he admitted. The allegation that Pennisi “knocked out the teeth” of a woman
who was no part of the case transparently was an attempt to prejudice and distract the jury with
inflammatory accusations of unrelated violence. This Court correctly ruled that it had no relevance
to witness credibility beyond the impermissible purpose of arguing that the witness had a
propensity for jealousy.

        Moreover, the defendant will have great difficulty with the standard of review on this issue.
The Second Circuit has repeatedly explained that “[a]s long as a defendant’s right to confront the
witnesses against him is not violated, limitations on cross-examination are not grounds for
reversal,” United States v. Roldan-Zapata, 916 F.2d 795, 806 (2d Cir. 1990), and “[t]he decision
of the trial court to restrict cross-examination will not be reversed on appeal unless its broad
discretion has been abused,” United States v. Maldonado-Rivera, 922 F.2d 934, 956 (2d Cir. 1990).
Here, the Court not only allowed the defendant to cross-examine Pennisi at length, but allowed
him to address the specific parts of the above incidents that were relevant: That Pennisi had lied
under oath in 1990, and that he believed the defendant had slept with his girlfriend, giving him an
arguable bias-based motive to fabricate. Given that, the Circuit is extremely unlikely to hold that
this Court abused its discretion. And even if it does so hold, it will most likely find any such error
harmless in light of the other cross-examination on topics that bore more directly on credibility.
See, e.g., United States v. Scarpa, 913 F.2d 993, 1018 (2d Cir. 1990) (“A trial judge does not abuse
his discretion by curtailing cross-examination as long as the jury has sufficient information to make
a discriminating appraisal of the particular witness’s possible motives for testifying falsely in favor
of the government.” (quotation marks omitted)). This argument is unlikely to result in reversal.

   C. Jury Instructions and Sufficiency of the Evidence

        The defendant next argues that the evidence was insufficient and the jury instructions were
flawed in a variety of ways. None of the defendant’s arguments are meritorious. But to justify
bail pending appeal, he must demonstrate a likelihood of reversal as to all counts of conviction.
His arguments regarding the illegal gambling business (Count One) are most succinctly rejected,
so this submission will focus on those issues. Because Count One is not likely to be reversed on
these grounds, bail pending appeal is not warranted.

        “A defendant challenging a jury instruction as erroneous must show both error and ensuing
prejudice . . . viewing the charge as a whole.” United States v. Sabhnani, 599 F.3d 215, 237 (2d
Cir. 2010) (internal quotation marks omitted). The Court of Appeals does “not review a jury
charge on the basis of excerpts taken out of context, but in its entirety, to determine whether
considered as a whole, the instructions adequately communicated the essential ideas to the jury.”
Id. (internal quotation marks omitted). The defendant argues that the Court erred by failing to
        Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 7 of 11
                                                                                              Page 7


instruct the jury that it had to unanimously agree that at least five people simultaneously operated
the business at a particular point in time. But the defendant cites no Second Circuit case to support
his assertion that such a requirement exists. Considered as a whole, this Court’s instruction with
respect to the gambling business was correct. Indeed, it largely mirrored the language of the
statute, compare Trial Tr. 816-18 with 18 U.S.C. § 1955, and corresponded to instructions given
in several other recent trials in this District. The defendant will not be able to meet the demanding
plain error standard that will apply on appeal due to the defendant’s failure to object to the
instruction before this Court.

         In any event, even if this Court erred in the jury instructions as the defendant claims, there
was no prejudice that affected his substantial rights because the evidence irrefutably demonstrated
many points in time at which substantially more than five individuals participated in the business.
As the defendant acknowledges, the testimony clearly established that the defendant, the
bookmaker Anthony Grecco, and Grecco’s principal runner Jerome Riotto were all involved in the
gambling business for years. But the defendant ignores all the evidence of the other participants,
including most obviously the many recorded phone calls between Grecco and additional
participants Gaetano “Tommy” Zuccarello and Theodore “Teddy” Vasilakis over the full multi-
year period. (See, e.g., GX 104, 111, 116, 147, 149, 150, 152, 153, 154, 156, 157, 158, 159). The
evidence thus conclusively established at least five participants at the same time, without even
considering the testimony and exhibits establishing the many other participants (for example,
Riotto’s testimony that he routinely visited several other participants each week to settle up on
behalf of Grecco; (2) the testimony of participant Joseph Anemone; and (3) the intercepted
telephone calls establishing that Andre and Carl Mormile, associates of Grecco and the
defendant’s, helped bring the defendant into the business and thereafter took a portion of the
profits). The defendant cannot establish prejudice for any purported error in the jury instructions
in this regard, let alone prejudice that affected his substantial rights and seriously undermines the
fairness, integrity, or public reputation of judicial proceedings. And, for similar reasons, the
defendant’s challenge to the sufficiency of the evidence on this point will also fail.

        In sum, because the defendant’s challenge to his conviction on Count One is unlikely to
result in reversal or a new trial as to that count, he cannot meet the requirements for bail pending
appeal without even addressing his arguments on Count Three (which are also without merit).

   D. Calculation of Sentencing Guidelines

        The defendant finally argues that this Court erred in making certain findings of fact based
on the trial evidence when calculating the advisory Sentencing Guidelines, before sentencing the
defendant significantly above those Guidelines. This Court need not consider this argument with
respect to the question of bail pending appeal, because even if the defendant were to prevail on
this argument (and the Government does not believe he will), at most he would be entitled to
resentencing based on a lower advisory Guidelines range. It will not result in reversal or a new
trial on any counts of conviction, let alone on all of them, nor a sentence that is shorter than the
time it will take the Second Circuit to resolve his appeal. See 18 U.S.C. § 3143(b)(1). This
argument cannot serve as the basis for a request for bail pending appeal.
        Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 8 of 11
                                                                                            Page 8


V. THE COVID-19 PANDEMIC DOES NOT WARRANT THE DEFENDANT’S
   RELEASE

        The defendant’s motion also relies on the COVID-19 pandemic in arguing that he should
be released. The Government recognizes the seriousness of the public health emergency. But the
pandemic has no bearing on the legal framework for bail pending appeal. And even if a mechanism
for releasing the defendant existed, the defendant has not demonstrated that release would be
warranted due to the coronavirus.

       As an initial matter, the argument that the defendant might contract COVID-19 while
incarcerated is not a permissible basis for release from custody under the Bail Reform Act. That
is because the Bail Reform Act “addresses conditions of release, not conditions of detention,”
United States v. Valerio, 9 F. Supp. 3d 283, 293-94 (E.D.N.Y. 2014), and COVID-19 does not
have a material bearing on the standards for bail set forth in that statute, see 18 U.S.C. § 3143(b).
Under the Bail Reform Act, the defendant “shall” be detained unless he satisfies the standards
discussed above.

        In any event, the BOP generally, and FCI Danbury specifically, are prepared to handle the
risks presented by COVID-19 and other health issues. Since at least October 2012, the BOP has
had a Pandemic Influenza Plan in place. See BOP Health Management Resources,
https://www.bop.gov/resources/health_care_mngmt.jsp. Beginning in January 2020, the BOP
began to plan specifically for COVID-19 to ensure the health and safety of inmates and BOP
personnel.     See      Federal   Bureau      of    Prisons     COVID-19        Action      Plan,
                                                            2
https://www.bop.gov/resources/news/20200313_covid-19.jsp.

       As part of its Phase One response to COVID-19, BOP began to study “where the infection
was occurring and best practices to mitigate transmission.” Id. In addition, BOP stood up “an
agency task force” to study and coordinate its response to COVID-19, including using “subject-
matter experts both internal and external to the agency including guidance and directives from the
[World Health Organization (WHO)], the [Centers for Disease Control and Prevention (CDC)],
the Office of Personnel Management (OPM), the Department of Justice (DOJ) and the Office of
the Vice President. BOP’s planning is structured using the Incident Command System (ICS)
framework.” Id.

        On March 13, 2020, BOP, after coordination with the Department of Justice, implemented
its Phase Two response “in order to mitigate the spread of COVID-19, acknowledging the United
States will have more confirmed cases in the coming weeks and also noting that the population
density of prisons creates a risk of infection and transmission for inmates and staff.” Id.


2
 See also Module 1: Surveillance and Infection Control, available at
https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf; Module 2: Antiviral Medications
and Vaccines, available at https://www.bop.gov/resources/pdfs/pan_flu_module_2.pdf; Module
3: Health Care Delivery, available at
https://www.bop.gov/resources/pdfs/pan_flu_module_3.pdf; Module 4: Care for the Deceased,
available at https://www.bop.gov/resources/pdfs/pan_flu_module_4.pdf.
         Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 9 of 11
                                                                                                Page 9


         BOP’s national measures are intended to “ensure the continued effective operations of the
federal prison system and to ensure that staff remain healthy and available for duty.” Id. For
example, BOP (a) suspended social visits for 30 days (but increased inmates’ access to telephone
calls); (b) suspended legal visits for 30 days (with case-by-case accommodations); (c) suspended
inmates’ movement for 30 days (with case-by-case exceptions, including for medical treatment);
(d) suspended official staff travel for 30 days; (e) suspended staff training for 30 days; (f) restricted
contractor access to BOP facilities to only those performing essential services, such as medical
treatment; (g) suspended volunteer visits for 30 days; (h) suspended tours for 30 days; and (i)
generally “implement[ed] nationwide modified operations to maximize social distancing and limit
group gatherings in [its] facilities.” Id.

        BOP has also implemented screening protocols for both BOP staff and inmates, with staff
being subject to “enhanced screening” and inmates being subject to screening managed by its
infectious disease management programs. Id. As part of BOP’s inmate screening process, (i) “[a]ll
newly-arriving BOP inmates are being screened for COVID-19 exposure risk factors and
symptoms”; (ii) “[a]symptomatic inmates with exposure risk factors are quarantined”; and (iii)
“[s]ymptomatic inmates with exposure risk factors are isolated and tested for COVID-19 per local
health authority protocols.” Id.

        The Government has confirmed with officials at FCI Danbury that these protocols have
been adopted at that facility. These and other measures were outlined in a March 18, 2020 letter
from BOP to Chief Judge McMahon in response to questions regarding the institutional responses
to COVID-19 at New York City’s federal detention centers—MCC New York and MDC
Brooklyn. While not specifically relating to the facility at which the defendant is housed, that
letter—a copy of which is attached hereto as Exhibit A—serves as helpful context for the Court
regarding the affirmative steps being taken by the BOP to protect its inmates. Furthermore, with
respect to the single staff member at FCI Danbury who tested positive for COVID-19, the
Government understands that the facility has taken appropriate responsive steps, including
medically screening staff members and inmates and sanitizing the facilities are appropriate.
Inmates are being appropriately and regularly monitored to identify any who may require medical
attention.

        In accordance with the above, with limited exceptions for severely ill or
immunocompromised defendants, the judges of this District have been rejecting applications for
release in the pretrial posture based on assertions about the hypothetical risks of COVID-19,
including in cases involving defendants with underlying health conditions, and the standard for
release pending appeal is even more restrictive. See, e.g., United States v. Bradley, 19 Cr. 632
(S.D.N.Y. Mar. 25, 2020) (Daniels, J.) (denying bail application for inmate detained in MCC on
controlled substances and firearm charges who had recently experienced a stroke and had high
blood pressure); United States v. Rivera, 20 Cr. 6 (S.D.N.Y. Mar. 25, 2020) (Rakoff, J.) (denying
bail application for inmate detained in MCC on controlled substance charge who had a childhood
history of asthma); United States v. White, 19 Cr. 536 (S.D.N.Y. Mar. 25, 2020) (Castel, J.)
(denying bail application for inmate detained at Valhalla on controlled substance and Hobbs Act
charges with history of whooping cough); United States v. Alvarez, 19 Cr. 622 (S.D.N.Y. Mar. 24,
2020) (Cote, J.), ECF No. 17 (denying bail application for inmate detained in MCC on controlled
substances charges who had been diagnosed with Hepatitis B); United States v. Acosta, 19 Cr. 848
        Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 10 of 11
                                                                                            Page 10


(S.D.N.Y. Mar. 25, 2020), ECF No. 14 (Buchwald, J.) (denying bail application for inmate
detained in MCC that “reli[ed] mainly on a form letter proffering general reasons to release inmates
because of the spread of the COVID-19 virus).

        The defendant’s arguments in favor of release due to COVID-19 rely on a number of
speculative possibilities regarding the defendant’s likelihood of contracting COVID-19 and the
likely ramifications should that occur. These arguments should be rejected. The Government has
consulted with officials at FCI Danbury, where the defendant is housed. Notwithstanding
counsel’s “information and belief” statement to the contrary, to date, no inmates have tested
positive for the virus in the facility. Nor is it clear that the defendant would be at reduced risk of
contracting the virus if he is released from isolation at a facility in rural Connecticut into New
York City, the current epicenter of the pandemic in this country.

        In any event, the defendant’s specific alleged medical circumstances do not warrant his
release. The defendant’s motion relies principally on the fact that he recently had pneumonia and
is now recovered. But the defendant fails to explain why the fact that he previously, but no longer,
had a respiratory infection requires his release. Nor does he argue why any other health issues,
referenced in passing without explanation, relate to increased risk of complication from COVID-
19. The Government has confirmed that, in light of his prior pneumonia, the defendant is being
routinely medically monitored to ensure no complications or relapses develop. These
circumstances do not pose a sufficient threat to his health at FCI Danbury unique from any threat
he would face in the general public during the COVID-19 pandemic, much less sets him apart from
numerous other inmates with asserted health conditions whose bail applications relying on
COVID-19 have been denied, as described above. The defendant instead relies on speculation and
generalizations about the facility’s ability to address the defendant’s health. Such an abstract,
boilerplate submission is not a sufficient basis for releasing the defendant.

        To be clear, by pointing out the generalized nature of the defendant’s claims regarding his
health and COVID-19, the Government in no way intends to diminish the significance of the
defendant’s prior bout of pneumonia or any other medical conditions. Such diagnoses indisputably
present health concerns. But the defendant has failed to demonstrate that they entitle him to the
extraordinary remedy of release from custody pending appeal. He has not proffered any facts, for
example, that allow for a finding by this Court that the medical treatment he claims is necessary
would be available to him through home confinement in Staten Island but are not available in
federal prison. In short, the defendant’s health issues fall far short of being at the level of
seriousness necessary to justify the extraordinary remedy that he seeks, even if such a remedy were
legally available, which it is not.
      Case 1:18-cr-00015-AKH Document 671 Filed 03/31/20 Page 11 of 11
                                                                                       Page 11


VI. CONCLUSION

      For the foregoing reasons, the defendant’s motion for bail pending appeal should be denied.


                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney



                                        by: _____________________________
                                            Jacob R. Fiddelman
                                            Hagan Scotten
                                            Assistant United States Attorneys
                                            (212) 637-1024 / 2410

Attachments

cc:   Richard Levitt, Esq. (by ECF)
